DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The specification recites “cam ring 10” and “washer 10”; however, both statements cannot be correct.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2463179, Iftiger.
	In regards to claim 14, in Figures 6-8 and paragraphs detailing said figures, Iftiger discloses a cam ring (26) for a pipe connector, comprising: a first axial side; a second axial side opposite the first axial side; a radially outward-facing side; a radially inward-facing side; and a cam element extending a circumferential length along a portion of the radially inward facing-side, the cam element including: a first cam section 
	In regards to claim 15, in Figures 6-8 and paragraphs detailing said figures, Iftiger discloses a third cam section adjacent the first cam section, the third cam section having a third axial location, and having a third radial depth sloping radially inward at a third depth slope; and a fourth cam section adjacent the third cam section, the fourth cam section having a fourth radial depth, and having a fourth axial location shifting from the third cam section axially toward the first axial side, wherein the second radial depth of the second cam section slopes radially inward at a second depth slope.
	In regards to claim 16, in Figures 6-8 and paragraphs detailing said figures, Iftiger discloses a fifth cam section adjacent the fourth cam section, the fifth cam section having a fifth axial location, and having a fifth radial depth sloping radially inward at a fifth depth slope, the fifth depth slope being shallower than the second depth slope and the third depth slope.
In regards to claim 17, in Figures 6-8 and paragraphs detailing said figures, Iftiger discloses a sixth cam section adjacent the fifth cam section and the second cam section, the sixth cam section having a sixth axial location, and having a sixth radial depth sloping radially inward at a sixth depth slope, 
	In regards to claim 18, in Figures 9 and paragraphs detailing said figures, Iftiger discloses a gripper (31) for a pipe connector, comprising: a body having a first side, a second side adjacent the first side, a third side adjacent the first side and opposite the second side, and a fourth side adjacent the second side and the third side and opposite the first side; and a plurality of teeth extending from the fourth side of the body, each of the teeth of the plurality of teeth having arc shape to grip a cylinder.
	In regards to claim 19, in Figures 6-8 and paragraphs detailing said figures, Iftiger discloses the second side of the body includes a hole.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8, 14 and 15 of copending Application No. 17/504,253 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose a pipe connector to hold a pipe, the pipe connector comprising: a body having a pocket section, the pocket section having an outer surface, an inner surface around an interior bore, and an aperture passing from the outer surface through the inner surface; a cam ring configured to be located around the outer surface of the pocket section, the cam ring including: an axis; a first axial side; a second axial side opposite the first axial side; a radially outward-facing side; a radially inward-facing side; and a cam element extending a circumferential length along a portion of the radially inward facing-side, the cam element including: a first end having a first radial depth from the inward-facing side toward the outward-facing side and a first axial location relative to the first axial side of the cam ring; a second end having a second radial depth and a second axial location relative to the first axial side of the cam ring, the second radial depth less than the first radial depth, the second axial location closer to the first axial side of the cam ring than the first axial location; a seal element configured to be seated around the inner surface of the pocket section; a push ring configured to be slideably located within the interior bore of the pocket section; and a gripper configured to be located through the aperture in the pocket section and into the first radial depth of the cam element, the gripper including: a body having a first end and a second end, the first end configured to be located within the first radial depth of the cam ring, the second end configured to be located within the interior bore of the pocket section and contoured to mate with an outer surface of the pipe, such that when the body, the cam ring, the seal element, the push ring, and the gripper are assembled, when a pipe is inserted into the pipe connector, and the cam ring is rotated from a first position toward a second position, the gripper moves from the first axial location to the second axial location to move the push ring against the seal element to seal between the seal element and the pipe, and the gripper moves from the first radial depth to the second radial depth to grip the pipe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679